Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE: FOR MORE INFORMATION, CONTACT: July 25, 2017 David D. Brown (276) 326-9000 First Community Bancshares, Inc. Announces Second Quarter 2017 Results and Increased Quarterly Dividend Bluefield, Virginia – First Community Bancshares, Inc. (NASDAQ: FCBC) ( www. firstcommunitybank .com ) (the “Company”) today reported its unaudited results of operations and other financial information for the quarter and six months ended June 30, 2017. The Company reported net income available to common shareholders of $6.42 million, or $0.38 per diluted common share for the quarter ended June 30, 2017, which represents a 5.56% increase in per share diluted earnings compared to the same quarter of 2016. Net income available to common shareholders was $12.62 million, or $0.74 per diluted common share for the six months ended June 30, 2017, which represents a 5.71% increase in per share diluted earnings compared to the same period of 2016. The Company also announced today that the Board of Directors declared a quarterly cash dividend to common shareholders of eighteen cents ($0.18) per common share, which represents an increase of 12.50% over the most recent cash dividend. The quarterly dividend is payable to common shareholders of record on August 4, 2017, and is expected to be paid on or about August 18, 2017. The current year marks the 32nd consecutive year of cash dividends paid to stockholders. Second Quarter 2017 Highlights ● Income Statement o Net income available to common shareholders increased $163 thousand, or 2.61%, to $6.42 million compared to the same quarter of 2016. o Diluted earnings per share increased $0.02, or 5.56%, to $0.38 compared to the same quarter of 2016. o Net interest margin increased 24 basis points to 4.32%, and normalized net interest margin increased 18 basis points to 3.99% compared to the same quarter of 2016. ● Balance Sheet o Book value per common share increased $0.55 to $20.50 compared to December 31, 2016. o Tangible book value per common share increased $0.58 to $14.47 compared to December 31, 2016. o The Company and its subsidiary bank both significantly exceed regulatory “well capitalized” targets as of June 30, 2017. Non-GAAP Financial Measures The Company prepares its financial statements in accordance with generally accepted accounting principles in the United States (“GAAP”). This press release also refers to certain non-GAAP financial measures that the Company believes provide investors with important information, when used in conjunction with results presented in accordance with GAAP, regarding its operational performance. The Company’s non-GAAP financial measures presented in this release include core earnings, the efficiency ratio, tangible book value per common share, average tangible common equity, and normalized net interest margin. Management believes that core earnings provide the Company and investors a valuable tool to evaluate the Company’s financial results. Management believes that the efficiency ratio provides important information about the Company’s operating expense control and efficiency of operations. Management also believes this ratio focuses attention on the core operating performance of the Company over time and is highly useful in comparing period-to-period operating performance of core business operations. The efficiency ratio used by the Company may not be comparable to efficiency ratios reported by other financial institutions. The reconciliations of these measures to GAAP measures are provided within this news release. 1 About First Community Bancshares, Inc. First Community Bancshares, Inc., a financial holding company headquartered in Bluefield, Virginia, provides banking products and services through its wholly owned subsidiary First Community Bank. First Community Bank operated 44 branch banking locations in Virginia, West Virginia, North Carolina, and Tennessee as of June 30, 2017. First Community Bank provides insurance services through First Community Insurance Services, which operate 6 in-branch locations in Virginia and West Virginia and offers wealth management and investment advice through its Trust Division and First Community Wealth Management, which collectively managed $926 million in combined assets as of June 30, 2017. The Company reported consolidated assets of $2.37 billion as of June 30, 2017. The Company’s common stock is listed on the NASDAQ Global Select Market under the trading symbol, “FCBC”. Additional investor information is available on the Company’s website at www.fcbinc.com. This news release may include forward-looking statements. These forward-looking statements are based on current expectations that involve risks, uncertainties, and assumptions. Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, actual results may differ materially. These risks include: changes in business or other market conditions; the timely development, production and acceptance of new products and services; the challenge of managing asset/liability levels; the management of credit risk and interest rate risk; the difficulty of keeping expense growth at modest levels while increasing revenues; and other risks detailed from time to time in the Company’s Securities and Exchange Commission reports including, but not limited to, the Annual Report on Form 10-K for the most recent fiscal year end. Pursuant to the Private Securities Litigation Reform Act of 1995, the Company does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements are made . 2 Financial Performance CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended (Amounts in thousands, except share and June 30, March 31, December 31, September 30, June 30, June 30, per share data) Interest income Interest and fees on loans $ 22,914 $ 21,827 $ 21,956 $ 21,952 $ 22,237 $ 44,741 $ 43,810 Interest on securities 1,170 1,206 1,362 1,643 1,891 2,376 3,848 Interest on deposits in banks 221 159 98 26 9 380 29 Total interest income 24,305 23,192 23,416 23,621 24,137 47,497 47,687 Interest expense Interest on deposits 1,233 1,166 1,145 1,133 1,087 2,399 2,201 Interest on borrowings 778 885 1,314 1,367 1,359 1,663 2,684 Total interest expense 2,011 2,051 2,459 2,500 2,446 4,062 4,885 Net interest income 22,294 21,141 20,957 21,121 21,691 43,435 42,802 Provision for (recovery of) loan losses 934 492 500 ) 722 1,426 1,909 Net interest income after provision (recovery) 21,360 20,649 20,457 22,275 20,969 42,009 40,893 Total noninterest income 5,475 5,691 6,238 5,895 7,030 11,166 14,933 Total noninterest expense 17,458 17,083 16,653 18,557 18,722 34,541 37,536 Income before income taxes 9,377 9,257 10,042 9,613 9,277 18,634 18,290 Income tax expense 2,959 3,055 3,638 3,230 3,022 6,014 5,951 Net income 6,418 6,202 6,404 6,383 6,255 12,620 12,339 Dividends on preferred stock - Net income available to common shareholders $ 6,418 $ 6,202 $ 6,404 $ 6,383 $ 6,255 $ 12,620 $ 12,339 Earnings per common share Basic $ 0.38 $ 0.36 $ 0.38 $ 0.37 $ 0.36 $ 0.74 $ 0.70 Diluted 0.38 0.36 0.38 0.37 0.36 0.74 0.70 Cash dividends per common share 0.16 0.16 0.16 0.16 0.14 0.32 0.28 Weighted average shares outstanding Basic 17,012,189 16,998,125 16,891,010 17,031,074 17,414,320 17,005,196 17,636,783 Diluted 17,082,832 17,072,174 17,043,869 17,083,526 17,462,845 17,075,961 17,675,128 Performance ratios Return on average assets % Return on average common equity % Return on average tangible common equity % A non-GAAP financial measure defined as average stockholders’ equity less average goodwill, other intangibles, and preferred stock liquidation preference RECONCILIATION OF GAAP NET INCOME TO CORE EARNINGS (Unaudited) Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, (Amounts in thousands, except per share data) Net income, GAAP $ 6,418 $ 6,202 $ 6,404 $ 6,383 $ 6,255 $ 12,620 $ 12,339 Non-GAAP adjustments: Net gain on divestitures - - ) ) - - - Allowance reversal for sold loans - - - ) - - - Merger, acquisition, and divestiture expense - - 55 226 410 - 449 Net loss (gain) on sale of securities 657 - ) ) 79 657 78 Net impairment losses - - - 4,635 11 - 11 Other non-core items ) - ) ) Total adjustments to core earnings 483 ) ) 153 500 465 298 Tax effect 345 (7 ) ) 56 184 338 110 Core earnings, non-GAAP $ 6,556 $ 6,191 $ 6,112 $ 6,480 $ 6,571 $ 12,747 $ 12,527 Core diluted earnings per common share $ 0.38 $ 0.36 $ 0.36 $ 0.38 $ 0.38 $ 0.74 $ 0.71 Performance ratios Core return on average assets % Core return on average common equity % Core return on average tangible common equity % Excludes gains, losses, and impairment losses on securities; goodwill and intangible impairment; taxes; and other non-recurring income and expense items from net income A non-GAAP financial measure defined as average stockholders’ equity less average goodwill, other intangibles, and preferred stock liquidation preference 3 Net Interest Income and Margin AVERAGE BALANCE SHEETS AND NET INTEREST INCOME ANALYSIS (Unaudited) Three Months Ended June 30, Average Average Yield/ Average Average Yield/ (Amounts in thousands) Balance Interest Rate Balance Interest Rate Assets Earning assets Loans $ 1,843,441 $ 22,986 % $ 1,775,435 $ 22,263 % Securities available for sale 167,869 1,455 % 336,510 2,195 % Securities held to maturity 34,664 125 % 72,331 191 % Interest-bearing deposits 68,455 221 % 5,184 9 % Total earning assets 2,114,429 24,787 % 2,189,460 24,658 % Other assets 263,767 283,945 Total assets $ 2,378,196 $ 2,473,405 Liabilities and stockholders' equity Interest-bearing deposits Demand deposits $ 387,113 $ 110 % $ 339,365 $ 60 % Savings deposits 525,808 35 % 542,238 63 % Time deposits 514,527 1,088 % 518,163 964 % Total interest-bearing deposits 1,427,448 1,233 % 1,399,766 1,087 % Borrowings Federal funds purchased 5 - % 9,078 14 % Retail repurchase agreements 60,809 10 % 65,718 12 % Wholesale repurchase agreements 25,000 201 % 50,000 469 % FHLB advances and other borrowings 55,635 567 % 132,459 864 % Total borrowings 141,449 778 % 257,255 1,359 % Total interest-bearing liabilities 1,568,897 2,011 % 1,657,021 2,446 % Noninterest-bearing demand deposits 441,547 460,255 Other liabilities 20,197 19,520 Total liabilities 2,030,641 2,136,796 Stockholders' equity 347,555 336,609 Total liabilities and stockholders' equity $ 2,378,196 $ 2,473,405 Net interest income, FTE $ 22,776 $ 22,212 Net interest rate spread % % Net interest margin % % Fully taxable equivalent ("FTE") basis based on the federal statutory rate of 35% Nonaccrual loans are included in average balances; however, no related interest income is recorded during the period of nonaccrual. 4 AVERAGE BALANCE SHEETS AND NET INTEREST INCOME ANALYSIS (Unaudited) Six Months Ended June 30, Average Average Yield/ Average Average Yield/ (Amounts in thousands) Balance Interest Rate Balance Interest Rate Assets Earning assets Loans $ 1,841,152 $ 44,880 % $ 1,752,918 $ 43,862 % Securities available for sale 164,820 2,939 % 345,546 4,463 % Securities held to maturity 40,854 276 % 72,421 385 % Interest-bearing deposits 62,140 380 % 10,388 29 % Total earning assets 2,108,966 48,475 % 2,181,273 48,739 % Other assets 267,163 290,551 Total assets $ 2,376,129 $ 2,471,824 Liabilities and stockholders' equity Interest-bearing deposits Demand deposits $ 384,098 $ 212 % $ 340,945 $ 117 % Savings deposits 525,691 71 % 539,004 129 % Time deposits 515,014 2,116 % 525,899 1,955 % Total interest-bearing deposits 1,424,803 2,399 % 1,405,848 2,201 % Borrowings Federal funds purchased 3 - % 6,251 20 % Retail repurchase agreements 63,861 21 % 71,855 25 % Wholesale repurchase agreements 25,000 399 % 50,000 937 % FHLB advances and other borrowings 61,096 1,243 % 120,236 1,702 % Total borrowings 149,960 1,663 % 248,342 2,684 % Total interest-bearing liabilities 1,574,763 4,062 % 1,654,190 4,885 % Noninterest-bearing demand deposits 433,588 454,552 Other liabilities 22,822 23,652 Total liabilities 2,031,173 2,132,394 Stockholders' equity 344,956 339,430 Total liabilities and stockholders' equity $ 2,376,129 $ 2,471,824 Net interest income, FTE $ 44,413 $ 43,854 Net interest rate spread % % Net interest margin % % Fully taxable equivalent ("FTE") basis based on the federal statutory rate of 35% Nonaccrual loans are included in average balances; however, no related interest income is recorded during the period of nonaccrual. 5 RECONCILIATION OF GAAP NET INTEREST MARGIN TO NON-GAAP NORMALIZED NET INTEREST MARGIN (Unaudited) Three Months Ended June 30, (Amounts in thousands) Interest(1) Average Yield/ Rate (1) Interest Average Yield/ Rate (1) Earning assets Loans $ 22,986 % $ 22,263 % Accretion income 2,534 2,248 Less: cash accretion income 788 786 Non-cash accretion income 1,746 1,462 Loans, normalized 21,240 % 20,801 % Other earning assets 1,801 % 2,395 % Total earning assets 23,041 % 23,196 % Total interest-bearing liabilities 2,011 % 2,446 % Net interest income, FTE $ 21,030 $ 20,750 Net interest rate spread, normalized % % Net interest margin, normalized % % FTE basis based on the federal statutory rate of 35% Nonaccrual loans are included in average balances; however, no related interest income is recorded during the period of nonaccrual. Normalized totals are non-GAAP financial measures that exclude non-cash loan interest accretion related to PCI loans. Six Months Ended June 30, (Amounts in thousands) Interest Average Yield/ Rate (1) Interest Average Yield/ Rate (1) Earning assets Loans $ 44,880 % $ 43,862 % Accretion income 4,318 4,500 Less: cash accretion income 1,438 1,591 Non-cash accretion income 2,880 2,909 Loans, normalized 42,000 % 40,953 % Other earning assets 3,595 % 4,877 % Total earning assets 45,595 % 45,830 % Total interest-bearing liabilities 4,062 % 4,885 % Net interest income, FTE $ 41,533 $ 40,945 Net interest rate spread, normalized % % Net interest margin, normalized % % FTE basis based on the federal statutory rate of 35% Nonaccrual loans are included in average balances; however, no related interest income is recorded during the period of nonaccrual. Normalized totals are non-GAAP financial measures that exclude non-cash loan interest accretion related to PCI loans. 6 Noninterest Income and Expense CONDENSED QUARTERLY STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, (Amounts in thousands) Noninterest income Wealth management $ 791 $ 790 $ 681 $ 653 $ 810 $ 1,581 $ 1,494 Service charges on deposits 3,360 3,113 3,442 3,494 3,361 6,473 6,652 Other service charges and fees 2,168 2,078 2,014 2,024 2,054 4,246 4,064 Insurance commissions 325 373 59 1,592 1,600 698 3,791 Net impairment losses recognized in earnings - - - ) ) - ) Net gain (loss) on sale of securities ) - 388 25 ) ) ) Net FDIC indemnification asset amortization ) Net gain on divestitures - - 619 3,065 - - - Other operating income 1,074 669 653 1,046 623 1,743 1,508 Total noninterest income 5,475 5,691 6,238 5,895 7,030 11,166 14,933 Noninterest expense Salaries and employee benefits 9,157 8,884 9,411 9,828 10,198 18,041 20,673 Occupancy expense 1,341 1,248 1,158 1,249 1,359 2,589 2,890 Furniture and equipment expense 1,087 1,091 1,070 1,066 1,109 2,178 2,205 Amortization of intangibles 263 261 265 316 277 524 555 FDIC premiums and assessments 227 244 274 363 372 471 746 Merger, acquisition, and divestiture expense - - 55 226 410 - 449 Other operating expense 5,383 5,355 4,420 5,509 4,997 10,738 10,018 Total noninterest expense 17,458 17,083 16,653 18,557 18,722 34,541 37,536 Efficiency Ratio EFFICIENCY RATIO CALCULATION (Unaudited) Three Months Ended Six Months Ended June 30, March 31, December 31, September 30, June 30, June 30, (Amounts in thousands) Noninterest expense, GAAP $ 17,458 $ 17,083 $ 16,653 $ 18,557 $ 18,722 $ 34,541 $ 37,536 Non-GAAP adjustments Merger, acquisition, and divestiture expense - - ) ) ) - ) OREO expense and net loss ) Other non-core items ) - 8 ) Adjusted noninterest expense 16,918 16,755 16,422 17,885 18,035 33,673 35,925 Net interest income, GAAP 22,294 21,141 20,957 21,121 21,691 43,435 42,802 Noninterest income, GAAP 5,475 5,691 6,238 5,895 7,030 11,166 14,933 Non-GAAP adjustments Tax equivalency adjustment 481 497 520 509 521 978 1,052 Net impairment losses - - - 4,635 11 - 11 Net loss (gain) on sale of securities 657 - ) ) 79 657 78 Net gain on divestitures - - ) ) - - - Other non-core items ) Adjusted net interest and noninterest income 28,406 27,311 26,668 28,638 29,302 55,717 58,432 Non-GAAP efficiency ratio % GAAP efficiency ratio % A non-GAAP financial measure computed by dividing adjusted noninterest expense by the sum of tax equivalent net interest income and adjusted noninterest income 7 Balance Sheet and Capital CONDENSED CONSOLIDATED QUARTERLY BALANCE SHEETS (Unaudited) June 30, March 31, December 31, September 30, June 30, (Amounts in thousands, except per share data) Assets Total cash and cash equivalents $ 106,799 $ 152,851 $ 76,307 $ 65,929 $ 44,301 Securities available for sale 157,854 158,685 165,579 220,856 322,699 Securities held to maturity 25,216 47,092 47,133 72,182 72,239 Loans held for investment, net of unearned income Non-covered 1,796,263 1,784,371 1,795,954 1,774,547 1,733,398 Covered 45,845 51,412 56,994 61,837 68,585 Less allowance for loan losses ) Loans held for investment, net 1,823,222 1,817,325 1,835,000 1,816,751 1,780,884 FDIC indemnification asset 8,159 9,931 12,173 14,332 16,431 Premises and equipment, net 49,598 50,057 50,085 50,564 50,199 Other real estate owned, non-covered 3,914 4,477 5,109 4,052 4,187 Other real estate owned, covered 124 241 276 2,437 2,017 Interest receivable 5,072 5,059 5,553 5,498 6,115 Goodwill 95,779 95,779 95,779 101,776 100,486 Other intangible assets 6,683 6,947 7,207 7,964 4,688 Other assets 84,183 82,069 86,197 87,932 91,082 Total assets $ 2,366,603 $ 2,430,513 $ 2,386,398 $ 2,450,273 $ 2,495,328 Liabilities Deposits Noninterest-bearing $ 443,800 $ 467,677 $ 427,705 $ 473,509 $ 451,003 Interest-bearing 1,413,574 1,438,917 1,413,633 1,388,390 1,373,412 Total deposits 1,857,374 1,906,594 1,841,338 1,861,899 1,824,415 Federal funds purchased - 42,000 Securities sold under agreements to repurchase 86,011 90,653 98,005 118,532 113,392 FHLB borrowings 50,000 65,000 65,000 90,000 140,000 Other borrowings - 244 15,708 15,707 15,756 Interest, taxes, and other liabilities 24,443 24,618 27,290 26,599 25,553 Total liabilities 2,017,828 2,087,109 2,047,341 2,112,737 2,161,116 Stockholders' equity Common stock 21,382 21,382 21,382 21,382 21,382 Additional paid-in capital 228,326 228,176 228,142 227,884 227,791 Retained earnings 177,556 173,860 170,377 166,689 163,030 Treasury stock, at cost ) Accumulated other comprehensive (loss) income (1 ) ) ) 370 ) Total stockholders' equity 348,775 343,404 339,057 337,536 334,212 Total liabilities and stockholders' equity $ 2,366,603 $ 2,430,513 $ 2,386,398 $ 2,450,273 $ 2,495,328 Shares outstanding at period-end 17,017,071 17,013,185 16,994,208 16,988,972 17,155,322 Book value per common share $ 20.50 $ 20.18 $ 19.95 $ 19.87 $ 19.48 Tangible book value per common share 14.47 14.15 13.89 13.41 13.35 Stockholders' equity divided by as-converted common shares outstanding A non-GAAP financial measure defined as stockholders’ equity less goodwill and other intangibles, divided by as-converted common shares outstanding 8 Asset Quality SELECTED CREDIT QUALITY INFORMATION (Unaudited) June 30, March 31, December 31, September 30, June 30, (Amounts in thousands) Allowance for Loan Losses Beginning balance $ 18,458 $ 17,948 $ 19,633 $ 21,099 $ 20,467 Provision for (recovery of) loan losses charged to operations 934 492 500 ) 722 Recovery of loan losses recorded through the FDIC indemnification asset - ) Charge-offs ) Recoveries 396 375 300 460 611 Net (charge-offs) recoveries ) 18 ) ) ) Ending balance $ 18,886 $ 18,458 $ 17,948 $ 19,633 $ 21,099 Nonperforming Assets Non-covered nonperforming assets Nonaccrual loans $ 20,146 $ 18,537 $ 15,854 $ 17,487 $ 16,626 Accruing loans past due 90 days or more - 20 - 62 64 Troubled debt restructurings ("TDRs") 100 - 114 115 115 Total non-covered nonperforming loans 20,246 18,557 15,968 17,664 16,805 OREO 3,914 4,477 5,109 4,052 4,187 Total non-covered nonperforming assets $ 24,160 $ 23,034 $ 21,077 $ 21,716 $ 20,992 Covered nonperforming assets Nonaccrual loans $ 446 $ 918 $ 608 $ 688 $ 680 Total covered nonperforming loans 446 918 608 688 680 OREO 124 241 276 2,437 2,017 Total covered nonperforming assets $ 570 $ 1,159 $ 884 $ 3,125 $ 2,697 Additional Information Performing TDRs $ 8,485 $ 8,593 $ 12,838 $ 13,336 $ 13,562 Total TDRs 8,585 8,593 12,952 13,451 13,677 Non-covered ratios Nonperforming loans to total loans % Nonperforming assets to total assets % Non-PCI allowance to nonperforming loans % Non-PCI allowance to total loans % Annualized net charge-offs to average loans % Total ratios Nonperforming loans to total loans % Nonperforming assets to total assets % Allowance for loan losses to nonperforming loans % Allowance for loan losses to total loans % Annualized net charge-offs to average loans % Accruing TDRs restructured within the past six months or nonperforming Accruing TDRs with six months or more of satisfactory payment performance Accruing total TDRs 9
